EXHIBIT 10.4.3



Long Term Incentive Plan Award Agreement


This Award Agreement (this “Agreement”) governs the Stock Option Award, the
Restricted Stock Unit Award, and/or the Performance Share Unit Award identified
below (each, an “Award”, and collectively, the “Awards”) granted by GrafTech
International Ltd. (“GrafTech”) on November 21, 2013 (the “Grant Date”) to
_______________________ (the “Participant”) under the 2005 Equity Incentive
Plan, as amended (the “Plan”), which is incorporated herein and made a part
hereof. Terms not defined in this Agreement shall have the same meanings as in
the Plan.


ARTICLE I – GRANT OF STOCK OPTION AWARD


Exercise Price
$11.56 per share
Option Award
The option to purchase ________ shares of GrafTech’s Common Stock (“Shares”)
conditioned upon vesting (the “Options”).



1.1 Option granted. Participant is hereby granted the Option Award set forth
above. The Options are Nonqualified Stock Options.
1.2 Time Vesting. To the extent not sooner vested or forfeited, one-third of the
Options shall vest on December 3 of each of the next three successive calendar
years following the Grant Date.
1.3 Exercise of Option Award. The Options may be exercised only by Participant
or, in the event of Participant’s death or Disability, Participant’s estate or
legal representative, as applicable. Payment of the Exercise Price shall be made
in cash (including check, bank draft or money order) or, with the Compensation
Committee’s consent, delivery of Shares with a fair market value equal to the
aggregate Exercise Price of the Options being exercised. Participant may
exercise the Options pursuant to such cashless or other exercise procedures as
may be adopted by GrafTech and in effect at the time of the exercise of the
Options.
1.4 Expiration. Vested and unvested Options shall expire on the earlier of (i)
the applicable date set forth in Section 5.2 or (ii) 5:00 p.m., Eastern Time, on
November 21, 2023.


ARTICLE II – GRANT OF RESTRICTED STOCK UNIT AWARD


Restricted Stock Unit Award
The right to receive _______ shares of Common Stock conditioned upon vesting
(the “Restricted Stock Units”).



2.1 Grant of Restricted Stock Units. GrafTech hereby grants Participant the
Restricted Stock Unit Award set forth above.
2.2 Time Vesting. To the extent not sooner vested or forfeited, one-third of the
Restricted Stock Units shall vest on December 3 of each of the next three
successive calendar years following the Grant Date.
















ARTICLE III – GRANT OF PERFORMANCE SHARE UNIT AWARD



1













--------------------------------------------------------------------------------

EXHIBIT 10.4.3



Performance Share Unit Award
The right to receive _______ Performance Share Units (the “Target Award”) to the
extent and upon achievement of the Performance Measures during the Performance
Period and conditioned upon vesting.



3.1 Grant of Performance Share Units. GrafTech hereby grants Participant the
Performance Share Unit Award set forth above. The Award is subject to the
adjustments, restrictions, and conditions set forth in this Agreement.


3.2 Performance Measures.
 
(i)    ROIC. As to 60% of the Target Award, the Performance Measure shall be the
average rate of return on invested capital (“ROIC”) over the Performance Period,
as measured against the Peer Group. ROIC for each of the three years will be
calculated individually, and then averaged to make the final calculation. For
purposes of calculating ROIC in any particular year: if a Peer Group company has
a provision for income taxes (or equivalent) at a rate which is below 0%, its
tax rate will be deemed to be zero; if a Peer Group company has a provision for
income taxes (or equivalent) at a rate which is above 50% in any year, its tax
rate will be deemed to be 50%. At the end of the Performance Period, Peer Group
companies will be ranked from highest to lowest by their average rate of ROIC
over the Performance Period as calculated under this Section 3.2(i).


(ii)    EPS Growth. As to 40% of the Target Award, the Performance Measure shall
be the compound annual growth rate (“CAGR”) in EPS over the Performance Period,
as measured against the Peer Group. For purposes of this Agreement, “EPS” means
earnings per share calculated on a consistent basis under generally accepted
accounting principles on a fully diluted basis. Peer Group companies that have a
negative EPS in 2013 will be excluded from the Peer Group. At the end of the
Performance Period, Peer Group companies will be ranked from highest to lowest
by EPS CAGR as calculated under this Section 3.2(ii).


(iii)    Changes in Performance Measures. The Compensation Committee shall have
the authority to exercise its discretion to change the Performance Measures
described above; provided, that, in respect of any Performance Share Unit Award
granted to any Participant who is, or is determined by the Compensation
Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision), any such change shall
be made within the first one-quarter of the Performance Period or when otherwise
permitted to satisfy the tax deductibility requirements of such Section 162(m)
or the regulations issued thereunder.


3.3 Performance Period. The “Performance Period” means the three year period
beginning January 1, 2014 and ending December 31, 2016.


3.4. Adjustments to Target Award.


(i)    Earned Shares. The Target Award shall become earned, and the number of
Performance Share Units actually covered by the Target Award shall become fixed,
when the Compensation Committee certifies that the Performance Measures have
been achieved during the Performance Period. The number of such Performance
Share Units shall be fixed in accordance with Section 3.4(iii) based on the
degree (as determined by the Compensation Committee) to which the Performance
Measures are achieved during the Performance Period. Such Perfomance Share Units
are referred to as “Earned Shares”. The Compensation Committee shall have the
authority to exercise its discretion to reduce or increase the level of deemed
achievement of the Performance Measures; provided, that, in respect of any
Performance Share Unit Award granted to any Participant who is, or is determined
by the Compensation Committee to be likely to become, a “covered employee”
within the meaning of Section 162(m) of the Code (or any successor provision),
only “negative

2













--------------------------------------------------------------------------------

EXHIBIT 10.4.3



discretion” (as such term is used in Treasury Regulation section
1.162-27(e)(2)(iii) or any successor provision) may be exercised.


(ii)    Performance levels.


(a) “Threshold Performance” is achievement at the 30th percentile of a
Performance Measure compared to the Peer Group and represents the level of
performance below which the number of Performance Share Units with respect to
that Performance Measure actually covered by the Target Award shall be adjusted
downward to zero.


(b) “Target Performance” is achievement at the 50th percentile of a Performance
Measure compared to the Peer Group.


(c) “Maximum Performance” is achievement at the 75th percentile of a Performance
Measure compared to the Peer Group and represents the maximum possible upward
adjustment to the number of Performance Share Units with respect to that
Performance Measure actually covered by the Target Award.


(iii)    Adjustments.


(a) Adjustments to the Target Award shall be computed by reference to the
following table:


 
 ROIC Performance Measure


Percentages in this Column Apply to 60% of the Target Award*
EPS CAGR Performance Measure


Percentages in this Column Apply to 40% of the Target Award*
Level Achieved During
Performance Period
(1)
Rank in Peer Group for Average ROIC for Performance Period
(2)
Resulting Performance Share Units
Earned
(3)
Rank in Peer Group for EPS CAGR for Performance Period
(4)
Resulting Performance Share Units Earned
(5)
Threshold Performance
30th Percentile
50%
30th Percentile
50%
Target Performance
50th Percentile
100%
50th Percentile
100%
Maximum Performance
75th Percentile
200%
75th  Percentile
200%

* Meaning 60% or 40%, respectively, of the number of Performance Share Units
granted under the Target Award.


(b) The total number of Earned Shares shall equal the sum of the numbers
calculated under columns (3) and (5) of the table above.


(c) As to each Performance Measure:


(I) if GrafTech’s actual performance for the Performance Period is below the
Threshold Performance, the number of Earned Shares shall be zero;
 
(II) if GrafTech’s actual performance for the Performance Period is between
Threshold Performance and Target Performance, the number of Earned Shares shall
be interpolated on a straight-line basis between Threshold Performance and
Target Performance amounts;



3













--------------------------------------------------------------------------------

EXHIBIT 10.4.3



(III) if GrafTech’s actual performance for the Performance Period is between
Target Performance and Maximum Performance, the number of Earned Shares shall be
interpolated on a straight-line basis between Target Performance and Maximum
Performance amounts;


(IV) if GrafTech’s actual performance for the Performance Period is above the
Maximum Performance, the number of Earned Shares shall be 200% of the number of
Performance Share Units granted under the Target Award.


3.5 Vesting and Forfeiture. The Compensation Committee shall certify whether
(and the extent to which, if any) the Performance Measures have been attained
within 75 days following the end of the calendar year that includes the end of
the Performance Period. To the extent not sooner vested or forfeited, Earned
Shares shall vest on March 31, 2017. Any and all Performance Share Units that
are not Earned Shares as of March 31, 2017 shall not vest and shall be
forfeited.


3.6 Peer Group. “Peer Group” means the group of 30 companies in the steel,
machinery, electrical equipment or other industries approved by the Compensation
Committee, as of the Grant Date, that are comparable to the Company in size,
revenue, assets, employees, market capitalization, complexity, business focus
and geographical scope, except that the Compensation Committee shall remove from
the Peer Group companies which cease to be comparable or for which GrafTech is
unable, without unreasonable effort or expense, to obtain financial information
comparable to that available as of the Grant Date that is appropriate to
calculate the Performance Measures, as a result of significant changes (such as
mergers, acquisitions, reorganizations or other factors), and add to the Peer
Group companies consisting of business units within existing Peer Group
companies that are formed as a result of spin-offs, split-offs and similar
transactions and for which GrafTech is able, without unreasonable effort or
expense, to obtain financial information comparable to that available as of the
Grant Date that is appropriate to calculate the Performance Measures (and, for
the avoidance of doubt, if the remainder of a Peer Group company that effected
such a transaction is no longer comparable to the Company, it shall be excluded
from the Peer Group).


ARTICLE IV – FORFEITURE AND RESTRICTED ACTIVITIES


4.1 Forfeiture Events.


(i)    Participant’s rights, payments, gains and benefits with respect to an
Award (whether granted hereunder or under any prior Award Agreement) shall be
subject to, in the sole and good faith judgment of the Compensation Committee or
the Board, reduction, cancellation, forfeiture or recoupment while Participant
is employed or upon or following termination of Participant’s employment for
cause, for Participant’s violation of material Company policies, for
Participant’s breach of noncompetition, confidentiality or other restrictive
covenants, or for Participant’s engagement in Detrimental Conduct; provided,
that any change to the terms of the Awards shall be effected in a way that
causes the Awards to be excluded from the application of, or to comply with,
Section 409A of the Code.


(ii)    In addition, in the event that GrafTech is required to prepare an
accounting restatement due to material noncompliance of GrafTech with any
financial reporting requirement under United States federal securities laws or
regulations promulgated thereunder, Participant shall repay or return to
GrafTech any compensation received by Participant pursuant to Awards hereunder
during the 3-year period preceding the date on which GrafTech is required to
prepare such accounting restatement that is in excess of what would have been
paid to Participant under the accounting restatement; provided, however, that
such repayment or return is in accordance with United States federal securities
laws or regulations promulgated thereunder and any applicable rules and
regulations of the primary national securities exchange on which GrafTech is
listed and determined to be necessary or advisable by the Board or the
Compensation Committee. Any amount to be repaid or returned hereunder shall be
determined by the Board or the Compensation Committee in its sole discretion,
unless otherwise required by applicable laws, and shall be binding on
Participant. To the extent

4













--------------------------------------------------------------------------------

EXHIBIT 10.4.3



that such amounts are not paid to GrafTech, GrafTech may set off, except with
respect to any non-qualified deferred compensation under Section 409A of the
Code, the amounts so payable to it against any amounts that may be owing from
time to time by GrafTech or a Subsidiary to Participant, whether as wages,
deferred compensation or vacation pay or in the form of any other benefit or for
any other reason (subject to applicable law and the terms and conditions of
applicable plans, programs or arrangements).  There shall be no duplication of
recovery under this Paragraph and any of Section 304 of The Sarbanes Oxley Act
of 2002 and Section 10D of the Exchange Act, and any rules promulgated
thereunder.


4.2 Restricted Activities. From the effective date of this Agreement and
continuing for a period of two (2) years following (a) voluntary termination of
Participant’s employment with the Company or (b) involuntary termination of
Participant’s employment with the Company for cause, violation of material
policies, breach of noncompetition, confidentiality or other restrictive
covenants, or engagement in Detrimental Conduct, Participant agrees to comply
with the obligations set forth on Exhibit A hereto.
ARTICLE V – OTHER PROVISIONS


5.1 Change in Control.


(i)    To the extent not sooner vested, expired, or forfeited, all unvested
Awards shall vest (and, as to Options, also become exercisable and, as to
Performance Share Units, also become Earned Shares) upon the occurrence of a
Change in Control; provided, that Participant must still be an employee of the
Company upon the occurrence of such Change in Control. The number of Performance
Share Units that shall become Earned Shares which vest upon the occurrence of a
Change in Control shall be equal to the number of Performance Share Units
granted as the Target Award.


(ii)    In connection with any Change in Control, (a) Participant may exercise
Options on a conditional basis, contingent upon the occurrence of such Change in
Control, vesting of such Options and Participant being an employee of the
Company upon such Change in Control and (b) GrafTech may, in its sole
discretion, without Participant’s consent, cancel any Option (in whole or in
part and whether or not vested) and pay Participant the excess of (I) the Fair
Market Value of a Share on the date of such Change in Control, over (II) the
Exercise Price, multiplied by the number of Shares subject to the Option which
is being cancelled.


(iii)    Notwithstanding anything contained herein, in the Plan or, with respect
to any Option, Restricted Stock or Performance Share (including Performance
Share Unit) Awards granted under any prior Award Agreement (“Specific Prior
Awards”), in such prior Award Agreement, the term “Change in Control” as used
herein or as applied to Specific Prior Awards shall have the meaning set forth
in the Plan, except that any event or circumstance that would otherwise
constitute a Change of Control under Section 2(f)(i) or 2(f)(ii) of the
definition of Change in Control in the Plan shall not constitute a Change in
Control hereunder or as applied to Specific Prior Awards to the extent that such
event or circumstance results only from a Routine Buy Back (as defined herein)
that is not commenced in response to any action or proposal by an Activist
Investor (as defined herein). “Activist Investor” means any person who (or who
is a member of a group that): (I) has filed or is required to file a Schedule
13D under the Exchange Act; (II) would be required to file a Schedule 13D under
the Exchange Act if determined without regard to the number of shares
beneficially owned or voting power beneficially held; (III) seeks to effect a
“takeover,” a “breakup” or a “change of control” of the Corporation (as commonly
understood from time to time by the Board or such Committee) as determined by
the Board or any Committee thereof; or (IV) has been designated by the Board or
any Committee thereof as an “activist shareholder” (as commonly understood from
time to time by the Board or such Committee). “Routine Buy Back” means any open
market or privately negotiated repurchase of Common Stock by the Corporation
pursuant to a management initiated plan or program that is: (X) certified, prior
to first commencement thereof, by the Chief Executive Officer and Chief
Financial Officer of the Corporation serving prior to first proposal thereof, as
being commenced and conducted in the ordinary course of business and not as part
of a plan or arrangement to effect, or with a view toward effecting, a change in

5













--------------------------------------------------------------------------------

EXHIBIT 10.4.3



effective management, control or ownership of the Corporation or its business
(however effected); and (Y) approved by two-thirds of the directors in office
prior to the first proposal thereof who were Present Directors or New Directors
(each, as defined in the Plan) prior to first proposal thereof.


5.2 Certain Events.


(i)    Voluntary Termination and Termination of Employment for Cause. In the
event of Participant’s voluntary termination or termination for cause or
Detrimental Conduct: (i) all unearned and/or unvested Awards shall cease to be
earnable, shall cease to vest and shall be forfeited; and (ii) all vested
Options that have not then been exercised shall expire, and all Earned Shares
that have not then vested shall be forfeited, upon the date of Participant’s
termination of employment with the Company.


(ii)    Termination of Employment by Company Action; Retirement. In the event of
termination by Company action (without cause, violation of material policies, or
breach of noncompetition, confidentiality or other restrictive covenants and in
the absence of Detrimental Conduct) or by Participant’s Retirement:


(a) as to Option Awards: (I) all unvested Options shall cease to vest and shall
be forfeited; and (II) all vested Options shall become immediately exercisable
for up to (but no longer than) 12 months following the date of such termination
or Retirement (36 months, if termination is due to mandatory Retirement or
Retirement at any time after attaining the age of 65 with at least ten (10)
years of employment with the Company), but not beyond the original term thereof
(after which time they shall expire and be forfeited);


(b) as to Restricted Stock Unit Awards, all unvested Restricted Stock Unit
Awards shall cease to vest and shall be forfeited;


(c) as to Performance Share Unit Awards, Participant shall be entitled to
receive either (I) if no Change in Control occurs during the Performance Period,
a pro-rata portion of the number of Performance Share Units that would have
become Earned Shares based on the performance for the entire Performance Period
computed based on the ratio of the number of full months Participant is an
employee of the Company during the Performance Period over 36 (the total number
of months in the Performance Period) or (II) if a Change in Control occurs
during the Performance Period and after Participant’s termination of employment
with the Company, a pro-rata portion of the number of Performance Share Units
granted under the Target Award computed based on the ratio of the number of full
months Participant is an employee of the Company during the Performance Period
over 36 (the total number of months in the Performance Period), in each case,
such Earned Shares to be deliverable when and as they would have been
deliverable if Participant had continued to be an employee.


(iii)    Death or Disability. In the event of Participant’s death or termination
(by the Company or Participant) due to Disability:


(a) all unvested Options shall vest and become exercisable and such Options and
all other vested Options granted under this Agreement may be exercised for up to
(but no longer than) 12 months following the date of death or termination, but
not beyond the original term thereof (after which time they shall expire and be
forfeited);


(b) as to Restricted Stock Unit Awards, all unvested Restricted Stock Unit
Awards shall vest; and


(c) as to Performance Share Unit Awards, Participant or, in the event of death,
Participant’s successor shall be entitled to receive either (I) if no Change in
Control occurs during the Performance Period, a pro-rata portion of the number
of Performance Share Units that would have become Earned Shares based on the
performance for the entire Performance Period computed based on the ratio of the
number of full months Participant is an employee of the Company during the
Performance Period over 36 (the total number of

6













--------------------------------------------------------------------------------

EXHIBIT 10.4.3



months in the Performance Period) or (II) if a Change in Control occurs during
the Performance Period and after Participant’s death or termination of
employment with the Company, a pro-rata portion of the number of Performance
Share Units granted under the Target Award computed based on the ratio of the
number of full months Participant is an employee of the Company during the
Performance Period over 36 (the total number of months in the Performance
Period), and, in each case, such Earned Shares to be deliverable when and as
they would have been deliverable if Participant had continued to be an employee.


(iv)    Illustration. For an illustration of these provisions under Section 5.2,
see Exhibit B.


5.3 Recordkeeping and Delivery.


(i)    GrafTech shall keep records of Awards granted under this Agreement in
book entry or other electronic form. GrafTech may engage the services of its
transfer agent or other third parties to assist in the administration of the
Plan and such Awards.


(ii)    GrafTech may establish an account for Participant with GrafTech’s
transfer agent (“Participant’s Account”). Subject to Section 2(f) of the Plan
(as amended by Section 5.1(iii)) and Section 5.2, upon vesting and exercise,
Shares purchased upon exercise of Options shall promptly (but in any event
within 3 business days), and upon vesting, Shares represented by vested
Restricted Stock Unit Awards and vested Earned Shares shall be promptly (but in
any event within 30 days following vesting), be delivered to Participant by
deposit in Participant’s Account, in book entry form, by direct registration
with GrafTech’s transfer agent, or by delivery of a stock certificate; provided,
that, in connection with any transaction that constitutes or would, upon
occurrence, constitute a Change in Control, GrafTech shall make delivery so that
Participant shall have the ability to participate therein as the owner of the
Shares so to be delivered and may make such delivery on a conditional basis and
on such other terms and conditions as it may determine in its sole discretion.


(iii)    If the Participant is employed at any time by a non-U.S. subsidiary of
the Corporation or is not a resident of the U.S. for tax purposes, then, to the
extent deemed necessary or appropriate by the Company for administrative
convenience or for compliance with non-U.S. employment, tax, securities or other
laws, rules or regulations, Awards under this Agreement or any prior Award
Agreement may be settled in Shares, cash, other Awards or any combination
thereof and pursuant to such procedures, in each case as the Company may
determine in its sole discretion.


5.4 Transferability.
  
(i)    Awards shall not be Transferable except by will or by the laws of descent
and distribution.


(ii)    Shares delivered to Participant pursuant to this Agreement become
non-forfeitable and transferable at the time they vest; provided, that
transferability may be restricted until all withholding requirements under
Section 5.5 are satisfied and such Shares shall be subject to transfer
restrictions as provided in GrafTech’s insider trading and other compliance
policies and procedures.


5.5 Withholding Taxes.


(i)    The Company shall withhold or deduct from any or all payments or amounts
due to or held for Participant, whether due from the Company or held in
Participant’s Account, an amount (the “Withholding Amount”) equal to all taxes
(including social security, unemployment, Medicare, and other governmental
charges of any kind) required to be withheld or deducted with respect to any and
all taxable income and other amounts attributable to Awards (the “Withholding
Requirement”). Alternatively, Participant may elect to pay the Withholding
Amount in cash upon such terms and conditions as are acceptable to the Company.



7













--------------------------------------------------------------------------------

EXHIBIT 10.4.3



(ii)    The Withholding Amount shall be determined by the Company.     The
timing of withholding or deduction shall be determined by the Company; provided,
however, that, if such taxes are required to be paid to a tax or other
governmental authority before such withholding or deduction is made, then the
Company shall pay such taxes when due as agent for Participant and shall be
entitled to reimbursement therefor from such payments or amounts, or otherwise.
(iii)    Unless Participant has made or makes a timely election pursuant to
Section 83(b) of the Code or has paid the Withholding Amount in cash as provided
above, Participant authorizes GrafTech and any broker designated by it to sell,
on his or her behalf and for his or her account, such number of Shares otherwise
deliverable pursuant to an Award as GrafTech or the broker may deem appropriate
to satisfy each Withholding Requirement or to reimburse the Company in respect
thereof, so that the net proceeds from such sale equal or exceed the applicable
Withholding Amount, and to use the net proceeds to satisfy such Withholding
Requirement (with any excess net proceeds to be paid to or deposited in an
account of Participant).


(iv)    If Participant has made or makes an election pursuant to Section 83(b)
of the Code, he or she shall immediately file a copy thereof with the Company
and upon demand by the Company make a cash payment to the Company equal to any
Withholding Amount in respect thereof.


(v)    In connection with any sale of Shares pursuant to this Section 5.5,
Participant agrees that: (a) such sale may be aggregated with sales of Shares
granted to other participants under the Plan or other plans of the Company; (b)
such aggregated sales may be made from time to time in one or more installments
at any time and over time as GrafTech or the broker may deem necessary or
appropriate with a view toward avoidance or minimization of disruption of the
market for the Shares, administrative convenience, minimization of costs and
expenses or other factors; and (c) the net proceeds from such aggregated sales
and the sale prices of the Shares sold may be allocated among such Shares and
other securities and Participant and such other participants as GrafTech or the
broker may deem reasonable.
(vi)    Participant understands that: (a) different Withholding Requirements may
arise at different times based on time of delivery or vesting of Awards, tax
elections or other factors; (b) different Withholding Requirements may be based
on different values attributable to Awards at such times or otherwise based on
applicable tax laws, changes in the financial condition of the Company, changes
in market or economic conditions or other factors; (c) it may not be practicable
or permissible to sell Shares to satisfy each Withholding Requirement at the
time due because of rules and requirements of the broker or the Company,
potential liability for short-swing profits, applicable laws, applicable rules
of any securities exchange or market, or other factors; and (d) as a result,
Shares may be sold at times and values that differ from those applicable to such
Withholding Requirement and that such differences can result in gains or losses
relative to those values and capital gains and losses for tax purposes in
addition to the taxes described in Section 5.5(i).
(vi)    Participant hereby appoints the Vice President, Human Resources and each
officer of GrafTech to be Participant’s true and lawful attorney-in-fact, with
full power of substitution and re-substitution, to take, cause to be taken and
authorize the taking of any and all actions which any such attorney-in-fact may
deem necessary, appropriate, convenient or expedient to sell Shares issuable
pursuant to the Awards to generate net proceeds to satisfy any and all
Withholding Requirements and to use net proceeds in satisfaction thereof. This
power of attorney shall not be affected in any manner by reason of the
execution, at any time, of other powers of attorney and shall not be affected by
the subsequent death, disability or incompetence of Participant. This power of
attorney is irrevocable and coupled with an interest and shall remain in effect
until all Withholding Requirements have been fully and unconditionally
satisfied.


(viii)     Participant acknowledges and agrees that neither the Company nor the
broker, nor any of their respective affiliates, control persons, directors,
officers, employees, representatives or agents, shall have any liability or
obligation for any losses, damages, costs or expenses of any kind or under any
theory arising out

8













--------------------------------------------------------------------------------

EXHIBIT 10.4.3



of or in connection with any action or omission under this Section 5.5
(including the determination of any Withholding Amount or the time when any
Withholding Requirement is required to be satisfied or any sale of or delay in
selling or failure to sell or the price, terms or conditions of sale of any
Shares), including any liability for any claim that Participant could have made
more or lost less in connection therewith or for any capital gain or loss due to
the difference in time between the triggering of a Withholding Requirement and
the resale of Shares in respect thereof or for violations of insider trading or
other laws or for incurrence of liability for short-swing profits under Section
16(b) of the Exchange Act, except to the extent that a court of competent
jurisdiction determines by final and non-appealable judgment that any such
losses, damages, costs or expenses resulted from actions taken or omitted in bad
faith or due to gross negligence or willful misconduct. References in this
Section 5.5 to “selling” and correlative terms include all activities related
thereto, including placement and execution of sell orders, selection of brokers
and dealers, delivery of Shares, receipt of proceeds and payment of fees and
commissions.


(ix)     The provisions hereof regarding sale of Shares to satisfy Withholding
Requirements are also intended to constitute a trading plan within the meaning
of Rule 10b5-1 under the Securities Act.


5.6 Notices. Notices to GrafTech under this Agreement shall be addressed to
GrafTech International Ltd., 12900 Snow Road, Parma, Ohio 44130, Attention: Vice
President of Human Resources, with a copy to GrafTech’s General Counsel at the
same address. Notices to Participant shall be addressed to the most recent
address provided by Participant to GrafTech. Either party may designate in
writing another address for notices.


5.7 Internal Revenue Code Section 409A. To the extent there are any ambiguities
in this Agreement or the Plan, any such ambiguities shall be construed in a
manner that complies with Code Section 409A.


5.8 Amendments and Conflicting Agreements. This Agreement may be amended by a
written instrument executed by the parties which specifically states that it is
amending this Agreement or by a written instrument executed by GrafTech which so
states if such amendment is not adverse to Participant or relates to
administrative matters. To the extent that ambiguities in a prior version of
this form of Award Agreement have been clarified in this Agreement or there are
inconsistencies (other than as to the amount or type of Awards) in application
or possible interpretation between this Agreement and a prior version of this
form of Award Agreement, the prior versions shall be construed consistent with
this Agreement.
5.9 Interpretation. Unless otherwise expressly specified herein, all
determinations, consents, elections and other decisions by the Company, the
Board, the Compensation Committee or the broker may be made, withheld or delayed
in the relevant decision-maker’s sole and absolute discretion.
5.10 Disclosure and Use of Information. By signing and returning this Agreement,
and as a condition of the grant of Awards, Participant hereby expressly consents
to the collection, use, and transfer of personal data by the Company and by any
agent of the Company (“Data Recipients”) for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data Recipients are or may be located in his
or her country of residence or elsewhere. Further, Participant understands that
he or she may, at any time, oppose the processing and transfer of his or her
personal data, review the data, request that any necessary amendments be made to
it, or withdraw his or her consent by notifying the Company in writing.
Participant further understands that withdrawing consent may affect his or her
ability to participate in the Plan. References herein to “Sections” mean
Sections of this Agreement unless otherwise indicated or the context otherwise
requires.


5.11 Effect on Employment Rights. Nothing in this Agreement shall be construed
to confer upon Participant the right to be employed by the Company or to
interfere in any way with the right and authority of the Company either to
increase or decrease the compensation of Participant at any time, or to
terminate any

9













--------------------------------------------------------------------------------

EXHIBIT 10.4.3



employment or other relationship between Participant and the Company at any time
and for any reason or no reason.


5.12 Certain Prior Awards.


(i)    In respect to Performance Share or Performance Share Unit Awards granted
under any prior Award Agreement which inadvertently omitted specific language
that conditioned any vesting or payment of such Award upon achievement of the
threshold EBIT or EBITDA Performance Measures set forth therein even if the
other Performance Measures set forth therein are achieved, the Participant
hereby agrees that such vesting or payment are conditioned on achievement of the
Threshold EBIT or EBITDA Performance Measure set forth therein.


(ii)    To the extent that this Agreement modifies any prior Award Agreement,
the Participant, as a condition to the effectiveness of this Agreement, hereby
consents and agrees to such modification.


PARTICIPANT                COMPANY


    
________________________________         ________________________________
/Date        Craig S. Shular
Chairman and CEO    

10













--------------------------------------------------------------------------------

EXHIBIT 10.4.3





EXHIBIT A


RESTRICTED ACTIVITIES


From the effective date of this Agreement and continuing for a period of two (2)
years following (a) voluntary termination of Participant’s employment with the
Company or (b) involuntary termination of Participant’s employment with the
Company for cause, violation of material policies, breach of noncompetition,
confidentiality or other restrictive covenants, or engagement in Detrimental
Conduct, Participant agrees to the following:


(i)    Participant shall not, without the Company’s prior written consent,
directly or indirectly, either for himself or herself or on behalf of any other
corporation, partnership, company, person, group, or entity, engage in (a) the
business of manufacturing, distributing, selling or providing needle coke and/or
carbon or graphite products, services, material or equipment of the kind or type
which are the same as or similar to those manufactured, distributed, sold or
provided by the Company now or at any time while Participant is an employee of
the Company, or (b) any other business in which the Company directly or
indirectly engages now or at any time while Participant is an employee of the
Company. For purposes of this Exhibit A, Participant shall be deemed to “engage
in business” if he or she, directly or indirectly, engages or invests in, owns,
manages, operates, controls or participates in the ownership, management,
operation or control of, is employed by, associated or connected in any manner
with, or renders services or advice to, any corporation, partnership, company,
person, group or entity engaged in the activities identified above; provided,
however, that Participant may invest in the securities of any enterprise (but
without otherwise participating in the activities of such enterprise) if (x)
such securities are listed on any international, national or regional securities
exchange or market or have been registered under Section 12(g) of the Securities
Exchange Act of 1934 and (y) Participant does not beneficially own (as defined
under Rule 13d-3 promulgated under the Securities Exchange Act of 1934) in
excess of 5% of the outstanding equity thereof (provided, that Participant shall
be deemed not to beneficially own any securities owned by a registered or
unregistered investment company with more than $50 million under management).


(ii)    The provisions set forth in Section (i) above shall apply only to the
reasonable and limited geographic area consisting of (a) any state, country,
possession, or territory in which the Company directly or indirectly has
offices, operations, or customers, or otherwise conducts business and (b) during
Participant’s period of employment, any state, country, possession, or territory
in which the Company plans to conduct business.


(iii)    Participant shall not, directly or indirectly, call on, solicit or take
away any of the customers or potential customers of the Company on whom
Participant called or with whom Participant became acquainted or of which
Participant learned during employment with the Company.


(iv)    Participant shall not, directly or indirectly, solicit for employment
any employee of the Company or encourage, induce, attempt to induce, or assist
another to induce or attempt to induce any employee of the Company to terminate
his or her employment with the Company.


(v)    Participant shall not interfere, in any manner, with the business, trade,
goodwill, sources of supply, or customers of the Company. Participant shall
refrain from making any statements or comments of a defamatory or disparaging
nature to any third party regarding the Company or any of the Company’s
officers, directors, policies or products, other than to comply with any law or
court, regulatory or governmental investigatory order or request.


(vi)    If a court of competent jurisdiction determines that the length of time,
geographic scope or other restrictions, or any portion thereof, set forth in
this Exhibit A is overly restrictive and unenforceable,

11













--------------------------------------------------------------------------------

EXHIBIT 10.4.3



the court may reduce or modify the same to the maximum limitations permitted by
law, and, as so reduced or modified, the restrictions herein shall remain in
full force and effect. If a court of competent jurisdiction determines that any
provision of this Exhibit A is invalid or against public policy, the remaining
provisions shall not be affected thereby and shall remain in full force and
effect.


(vii)    Participant acknowledges and agrees that the business of the Company is
international in scope and that the restrictions imposed by this Agreement are
legitimate, reasonable and necessary to protect the Company’s investment in its
businesses and the goodwill thereof. The scope and duration of the restrictions
contained herein are reasonable in light of the time that Participant has been
engaged in the business of the Company, Participant’s reputation in the markets
for the Company, and Participant’s relationship with the suppliers and customers
of the Company. The restrictions contained herein are not burdensome to
Participant in light of the grant of Awards hereunder. Moreover, Participant has
other means available to him or her for the pursuit of his or her livelihood.
Except as otherwise provided herein, Exhibit A shall survive termination of the
Agreement.


(viii)    Participant acknowledges and agrees that in the event of any violation
by Participant of the provisions set forth in this Exhibit A, the Company will
sustain serious, irreparable and substantial harm to its business, the extent of
which will be difficult to determine and impossible to fully remedy by an action
at law for money damages. Accordingly, in the event of such violation or
threatened violation by Participant, the Company shall be entitled to an
injunction before trial by any court of competent jurisdiction as a matter of
course, in addition to all such other legal and equitable remedies as may be
available to the Company. No bond or security needs to be furnished for such
injunctive relief. If the Company is required to enforce the provisions set
forth above by seeking an injunction, the relevant time periods set forth in
this Exhibit A shall commence with the entry of the injunction. In addition to
any and all of the rights and remedies which the Company may have against
Participant, Participant will be liable to and pay the Company its court costs
and reasonable attorneys’ fees incurred in enforcing Participant’s covenants
hereunder.

























12













--------------------------------------------------------------------------------

EXHIBIT 10.4.3







EXHIBIT B


The following table illustrates the provisions of Section 5.2. and it is has no
effect on the terms and interpretations of the Agreement.


Termination Scenario
Stock Options
Restricted Stock Units
Performance Share Units
Voluntary Termination
or
Termination for Cause/Detrimental Conduct
 
Forfeit all unvested awards
[subject to the Company’s right to seek recoupment as a result of Detrimental
Conduct]
Forfeit all unearned awards
[subject to the Company’s right to seek recoupment as a result of Detrimental
Conduct]
Termination by Company Action (without cause) or Retirement
 
Forfeit all unvested awards
Receive pro-rata portion based on full months employed over 36 months in
performance period times
-    shares that would have been earned based on actual performance at end of
performance period
or
-    Target Award in the event of Change in Control
Death
 
Immediate vesting of all unvested awards
Receive pro-rata portion based on full months employed over 36 months in
performance period times
-    shares that would have been earned based on actual performance at end of
performance period
or
- Target Award in the event of Change in Control
Disability
 
Immediate vesting of all unvested awards
Receive pro-rata portion based on full months employed over 36 months in
performance period times
-    shares that would have been earned based on actual performance at end of
performance period
or
-    Target Award in the event of Change in Control
Mandatory or Age 65 Retirement
 
Forfeit all unvested awards
Receive pro-rata portion based on full months employed over 36 months in
performance period times
-    shares that would have been earned based on actual performance at end of
performance period
                  or
                Target Award in the event of Change in Control






13











